DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 June 2022 has been entered.

Status of Claims

In the amendment filed on 17 June 2022, the following changes have been made: claims 1 and 14-15 have been amended. 
Claims 1-16 are currently pending and have been examined.

Notice to Applicant
Under BRI, an image reading apparatus is any computer device that can read an electronic version of fixed data format(s).



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a machine (claims 1-13 and 16), machine (claim 14), and an article of manufacture (claim 15) which recite steps of a first processor programmed to function as an association unit that associates a scheduled operation described in an operation-plan document with a scheduled operation described in an operation-schedule document, the operation-plan document being an electronic document describing one or more scheduled operations that are to be performed during a predetermined period, a QR code being embedded in each row of the operation-schedule document, the association unit analyzing each QR code from transferred data of the operation-schedule document and extracting information including a file ID, an office ID, a column ID and a row ID of the operation-schedule document, the operation-schedule document describing one or more scheduled operations that are extracted from the operation-plan document and that are to be performed during a period shorter than the predetermined period and one or more handwritten operation records each of which corresponds to an operation record relating to one of the one or more scheduled operations described in the operation-schedule document; and a second processor programmed to function as an output control unit that, in response to an instruction specifying a scheduled operation described in the operation-plan document, performs control to output a scheduled operation that is described in the operation-schedule document and that is associated with the scheduled operation described in the operation-plan document by the association unit and an operation record that is described in the operation-schedule document and that relates to the scheduled operation described in the operation-schedule document, the output control unit further configured to display the extracted
information to an authenticated provider, the scheduled operation described in the operation-schedule document and the operation record being read and converted to an electronic form by an image reading apparatus wherein the operation-schedule document includes a fixed format, and a service record on the displayed operation-schedule document is transcribed automatically. 

Step 2A Prong 1
These steps of providing a task assignment through scheduling thus eliminating inconveniences in a healthcare setting, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from managing personal behavior or relationships or interactions between people. This could be analogized to manual file keeping operations, but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of as organizing human activity but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-13 and 16 reciting particular aspects of providing a task assignment through scheduling such as associating the scheduled operation by attaching coded information to the operation-schedule document, the operation-plan document containing one or more scheduled tasks, the operation-plan document contains one or more scheduled dates as the one or more scheduled operations, the operation-plan document contains one or more scheduled locations as the one or more scheduled operations, the operation-plan document contains one or more scheduled tasks as the one or more scheduled operations, and the output control unit is further configured to display a target region of the  are methods for organizing human activity but for recitation of the operation-schedule document with an enclosed boundary generic computer components).  


Step 2A Prong 2
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of an association unit that associates a scheduled operation described in an operation-plan document with a scheduled operation described in an operation-schedule document and QR code being embedded in each row of the operation-schedule
document, the association unit analyzing each OR code from transferred data of the operation-schedule document and extracting information including a file ID, an office ID, a column ID and a row ID of the operation-schedule document,  and a service record on the displayed operation-schedule document is transcribed automatically amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0004] to [0076], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of an output control unit that, in response to an instruction specifying a scheduled operation described in the operation-plan document, performs control to output a scheduled operation amounts to insignificant application, see MPEP 2106.05(g)).

Dependent claims 2-13 and 16 recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (claims 2-13 and 16 additional limitations which amount to invoking computers as a tool to perform the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as an output control unit that, in response to an instruction specifying a scheduled operation described in the operation-plan document, performs control to output a scheduled operation, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); the operation record being read and converted to an electronic form by an image reading apparatus, e.g., electronic scanning or extracting data from a physical document, Content Extraction, MPEP 2106.05(d)(II)(v);.
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (JPH1031694A) in view of Kamekawa (US20180234562A1) and further in view of Johnson et al. (US20090119126A1).
Regarding claim 1, Suzuki discloses a first processor programmed to function as an association unit that associates a scheduled operation described in an operation-plan document with a scheduled operation described in an operation-schedule document ([0513] “Care service information: The menu is further divided into a schedule, information on each institution, and a legend. Each is called from the patient information file, The screen is displayed as shown in screens 2.81 to 2.83 in FIGS 0514] “Schedule: A list of schedules for each day is displayed in order from Monday to Sunday.” [0518] “When using the person in charge ID, the patient information index file is opened when the screen is displayed, and the patient name (only the first six digits) in this file and the next scheduled visit (MM / DDH)….. Alternatively, clicking on the next visit schedule activates the designated patient name and the next visit schedule, and further clicking opens the selected patient data. The screen transits to a visit record / actual selection screen.”)
and one or more handwritten operation records each of which corresponds to an operation record relating to one of the one or more scheduled operations described in the operation-schedule document ([0073]-[0074] “Nursing records are basically entered by free description, but take a form that can be described by theme (by problem). In FIG. 7, a list of problems is displayed on the left side of the screen. These problems can be arbitrarily registered in the PDA 100 as well. If you click in the blank,
A character input board opens, and you can register with characters using handwritten character recognition or a soft keyboard.”)
and a second processor programmed to function as an output control unit that, in response to an instruction specifying a scheduled operation described in the operation-plan document, performs control to output a scheduled operation that is described in the operation-schedule document and that is associated with the scheduled operation described in the operation-plan document by the association unit ([pg. 17] “With regard to the care service weekly schedule, the care service schedule is output in the order of (month) → (day).” [0212] “Output instruction for each main clerk In the output instruction screen, specify (input) the target year and month of the patient information list and the main clerk ID number, and in the order of the assigned patient ID number, the latest patient information for the desired main clerk.”)
and an operation record that is described in the operation-schedule document and that relates to the scheduled operation described in the operation-schedule document ([0519] “Visit result selection By the result selection key or the transition from the above screen, A screen 3.2 of 33 is displayed. Here, it is stored in the visit record index file of the selected patient, The "patient name" of the selected patient, all "visit results" “Visit / TEL category” and “Visitor name” are called and displayed.” [0535] “Physical Information Reference / Input Regarding the following items, the previous item is displayed on the left and the current input column is displayed on the right (screen 3.4 in FIG. 135). Items: "Visit date", "Visitor", "Body temperature", "Pulse (beats / minute, regular / irregular)", "Blood pressure (maximum / minimum)", "Breathing" Is displayed differently from the reference, and the user is made to recognize that the cell can be input.”)

Note: the “Physical Information Reference / Input” is the record that is described in the visit record document of the patient.
the output control unit further configured to display the extracted
information to an authenticated provider ([pg. 36] “Caregiver Information Both the primary caregiver and the secondary caregiver call their respective names, relationships, ages, occupations, and contact information from the patient information file and display them as shown in screen 2.6 in FIG. 127.”)
the scheduled operation described in the operation-schedule document and the operation record being read and converted to an electronic form by an image reading apparatus ([pg. 9] “These problems can be arbitrarily registered in the PDA 100 as well…..After inputting each data as described above on the respective screens, by pressing a registration button at the bottom of the screen, the fixed data is converted into numerical value or character data, and the comment is converted into a PDA in a bitmap format.”)
wherein the operation-schedule document includes a fixed format ([pg. 18] “Supplementary / Additional Explanations Regarding Processing Content and Others The form samples shown in FIGS. 152 and 153 to
158 are obtained by pasting each data in an object format using predetermined spreadsheet software. Any software may be used as long as
the finish format is the same.”)
and a service record on the displayed operation-schedule document is transcribed automatically ([pg. 9] “After inputting each data as described above on the respective screens, by pressing a registration button at the bottom of the screen, the fixed data is converted into numerical value or character data, and the comment is converted into a PDA in a bitmap format.”)


Suzuki does not explicitly disclose however Kamekawa teaches a QR code being embedded in each row of the operation-schedule document, the association unit analyzing each QR code from transferred data of the operation-schedule document and extracting information including a file ID, an office ID, a column ID and a row ID of the operation-schedule document ([0068] “In the present embodiment, it is assumed that the QR code information 604 includes at least identification information, manuscript type information, and transfer destination path and file name information. The identification information is information for identifying that a given QR code is a QR code used in the additional application 420.” [0081] “In step S804, the two-dimensional barcode recognition unit 426 detects a QR code from image data of each page saved in the image processing unit 412, analyzes a detected QR code, and extracts the QR code information 604 described in the QR code.”)

The Examiner notes that the type of IDs is nonfunctional descriptive material that does not limit the scope of the invention. However, for the purposes of examination, Kamekawa’s information types identified are related to the ID types in an operation-schedule document and therefore fall under the broadest reasonable interpretation of the claimed IDs (MPEP 2111.05).)


It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention expand Suzuki’s techniques for providing an information processing apparatus with Kamekawa’s techniques for providing a control method for an information processing apparatus. The motivation for the combination of Suzuki and Kamekawa is to provide information more quickly about the status or data in a document (See Kamekawa, Abstract).

Suzuki in view Kamekawa does not explicitly disclose however Johnson teaches the operation-plan document being an electronic document describing one or more scheduled operations that are to be performed during a predetermined period ([0096] “An initial schedule 801, 703 is obtained to provide a scheduled time, place, activity, based upon the care plan protocols required and the related assets (e.g., FIG. 10) of the process. Second, a clinical protocol 802 of the procedure is identified.”)
the operation-schedule document describing one or more scheduled operations that are extracted from the operation-plan document and that are to be performed during a period shorter than the predetermined period ([0131] “For illustrative purposes, Task1 1202 is, on average, 1 hour in length and completes with 95% probability in 90 minutes. The current art utilizes a single number for duration, typically, the mean or mode. Therefore, nearly half of the time an early finish is realized.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention expand Suzuki’s techniques for providing an information processing apparatus and Kamekawa’s techniques for providing a control method for an information processing apparatus with Johnson’s techniques to manage and prepared scheduled procedures. The motivation for the combination of Suzuki, Kamekawa, and Johnson is to provide an integrated workflow to reduce the risk of delay (See Johnson, Abstract).
Regarding claim 2, Suzuki discloses wherein the association unit associates the scheduled operation described in the operation-plan document with the scheduled operation described in the operation-schedule document by attaching coded information to the operation-schedule document ([0717] “Master File The user master file contains the user ID, password, Rotation number FLG (1: rotation number, 0: person in charge), user kana name, user name, user telephone number, user FAX number, User address, user contact information, user age, user occupation code (1: public health center, 2: nurse, 3: associate nurse, 4: physiotherapist, 5: occupational therapist), user work status (1: full-time, 2: part-time), and the patient ID in charge.”)
Regarding claim 3, Suzuki discloses wherein the operation-plan document contains one or more scheduled tasks as the one or more scheduled operations ([0209] “(1) Output instruction method (a) Output instruction for each patient, (b) Output instruction for each person in charge, and (c) Batch output instruction are possible.”)
and the output control unit performs control to output the scheduled operation described in the operation-schedule document ([pg. 17] “With regard to the care service weekly schedule, the care service schedule is output in the order of (month) → (day).”)
and the operation record when at least one of the one or more scheduled tasks contained in the operation-plan document is specified ([0497] “As submenus, there are eight menus of basic information, medical illness history, doctor's instruction,….care service.”)
Regarding claim 4, the limitations are rejected for the same reasons as claim 3.
Regarding claim 5, Suzuki discloses wherein the operation-plan document contains one or more scheduled dates as the one or more scheduled operations ([0219] “The calendar dates 1-31 of the target year and month of the home-visit nursing report are output in order from 1 day to 7 days.”)
and the output control unit performs control to output the scheduled operation described in the operation-schedule document ([pg. 17] “With regard to the care service weekly schedule, the care service schedule is output in the order of (month) → (day).”)
and the operation record when at least one of the one or more scheduled dates contained in the operation-plan document is specified ([0211] “On the output instruction screen, the target date and patient ID number of the patient information list are designated (input), and the latest patient information list of the desired patient is output from the patient information database of the target date.”)
Regarding claim 6, the limitations are rejected for the same reasons as claim 5.
Regarding claim 7, Suzuki discloses wherein the operation-plan document contains one or more scheduled locations as the one or more scheduled operations ([0730] “Data file The patient information file contains the patient ID (primary key), patient name, Patient name Furigana, Patient date of birth, Patient age, Patient gender, Patient address, Patient telephone number, Patient FAX number, Residence location (nearest station, landmark, etc.).”)
and the output control unit performs control to output the scheduled operation described in the operation-schedule document ([pg. 17] “With regard to the care service weekly schedule, the care service schedule is output in the order of (month) → (day).”)
and the operation record when at least one of the one or more scheduled locations contained in the operation-plan document is specified ([0746] “The patient location file includes a location and a name.”)
Regarding claim 8, the limitations are rejected for the same reasons as claim 7.
Regarding claim 9, Suzuki discloses wherein the operation-plan document is a list that contains one or more scheduled tasks and one or more scheduled dates as the one or more scheduled operations and that assigns one of the one or more scheduled dates to each of the one or more scheduled tasks ([0220] “The target date of the visiting nursing report, the calendar date 1-31 of the target date, the next day of the target date, the calendar date 1-31 of the month following the target date, the care service schedule on Monday, and the Tuesday The care service schedule, Wednesday care service schedule, Thursday care service schedule, Friday care service schedule, Saturday care service schedule, Sunday care service schedule, reporting date, and home nursing care plan reporting date.”)
and the output control unit performs control to output the scheduled operation described in the operation-schedule document ([pg. 17] “With regard to the care service weekly schedule, the care service schedule is output in the order of (month) → (day).”)
and the operation record when at least one of the one or more scheduled tasks and at least one of the one or more scheduled dates are specified ([0497] “As submenus, there are eight menus of basic information, medical illness history, doctor's instruction,….care service.” [0211] “On the output instruction screen, the target date and patient ID number of the patient information list are designated (input), and the latest patient information list of the desired patient is output from the patient information database of the target date.”)
Regarding claim 10, the limitations are rejected for the same reasons as claim 9.
Regarding claim 11, Suzuki discloses wherein the operation-plan document is a list that contains one or more scheduled locations and one or more scheduled dates as the one or more scheduled operations and that assigns one of the one or more scheduled dates to each of the one or more scheduled locations ([0220] “For the calendar date 1-31 of the month following the target year and month of the home visit nursing report, numbers are output in order from 1 day to 7 days…….The target date of the visiting nursing report, the calendar date 1-31 of the target date, the next day of the target date, the calendar date 1-31 of the month following the target date, the care service schedule on Monday, and the Tuesday The care service schedule, Wednesday care service schedule, Thursday care service schedule, Friday care service schedule, Saturday care service schedule, Sunday care service schedule, reporting date, and home nursing care plan reporting date.”)
and the output control unit performs control to output the scheduled operation described in the operation-schedule document ([pg. 17] “With regard to the care service weekly schedule, the care service schedule is output in the order of (month) → (day).”)
and the operation record when at least one of the one or more scheduled locations and at least one of the one or more scheduled dates are specified ([0746] “The patient location file includes a location and a name.” [0211] “On the output instruction screen, the target date and patient ID number of the patient information list are designated (input), and the latest patient information list of the desired patient is output from the patient information database of the target date.”)
Regarding claim 12, the limitations are rejected for the same reasons as claim 11.
Regarding claim 13, Suzuki discloses wherein the operation-plan document is a monthly service provision form to provide care service ([0246]-[0249] “1.3.3 Output of Visiting Nursing Record II FIG. 161 shows an example of an output form of the visiting nursing record II. This form is A4 size….. The specific data processing contents at the time of output and others (= corresponding to system functions) are shown below. For visit / TEL, refer to “Visit / TEL” If "Section data" is "Visit", "Visit" is output and "TE" If "L", "TEL" is output.”)
and the operation-schedule document is a schedule sheet for daily use of care service performed by one or more caregivers ([0216] “1.2.4 Output of Visiting Nursing Report and Visiting Nursing Plan Document FIG. 159 shows an example of the output form of the visiting nursing report, and FIG. 160 shows an example of the output form of the visiting visit plan. Both forms are B5 size.”)
Regarding claim 14, Suzuki discloses an image reading apparatus that reads an image ([pg. 9] “These problems can be arbitrarily registered in the PDA 100 as well.”)
and an information processing apparatus that processes information acquired from an image that is read by the image reading apparatus ([pg. 15] “The format of the bitmap data may be any format. Note that another format may be used in the PDA. In this case, a tool for performing format conversion is prepared on the server side. At this time, The format of the bitmap data stored in the database may be a format used in the PDA, and may be converted only when necessary in processing on the server side.”)
a first processor programmed to function as an association unit that associates a scheduled operation described in an operation-plan document with a scheduled operation described in an operation-schedule document ([0513] “Care service information: The menu is further divided into a schedule, information on each institution, and a legend. Each is called from the patient information file, The screen is displayed as shown in screens 2.81 to 2.83 in FIGS 0514] “Schedule: A list of schedules for each day is displayed in order from Monday to Sunday.” [0518] “When using the person in charge ID, the patient information index file is opened when the screen is displayed, and the patient name (only the first six digits) in this file and the next scheduled visit (MM / DDH)….. Alternatively, clicking on the next visit schedule activates the designated patient name and the next visit schedule, and further clicking opens the selected patient data. The screen transits to a visit record / actual selection screen.”)
and one or more handwritten operation records each of which corresponds to an operation record relating to one of the one or more scheduled operations described in the operation-schedule document ([0073]-[0074] “Nursing records are basically entered by free description, but take a form that can be described by theme (by problem). In FIG. 7, a list of problems is displayed on the left side of the screen. These problems can be arbitrarily registered in the PDA 100 as well. If you click in the blank,
A character input board opens, and you can register with characters using handwritten character recognition or a soft keyboard.”)
and a second processor programmed to function as an output control unit that, in response to an instruction specifying a scheduled operation described in the operation-plan document, performs control to output a scheduled operation that is described in the operation-schedule document and that is associated with the scheduled operation described in the operation-plan document by the association unit ([pg. 17] “With regard to the care service weekly schedule, the care service schedule is output in the order of (month) → (day).” [0212] “Output instruction for each main clerk In the output instruction screen, specify (input) the target year and month of the patient information list and the main clerk ID number, and in the order of the assigned patient ID number, the latest patient information for the desired main clerk.”)
and an operation record that is described in the operation-schedule document and that relates to the scheduled operation described in the operation-schedule document ([0519] “Visit result selection By the result selection key or the transition from the above screen, A screen 3.2 of 33 is displayed. Here, it is stored in the visit record index file of the selected patient, The "patient name" of the selected patient, all "visit results" “Visit / TEL category” and “Visitor name” are called and displayed.” [0535] “Physical Information Reference / Input Regarding the following items, the previous item is displayed on the left and the current input column is displayed on the right (screen 3.4 in FIG. 135). Items: "Visit date", "Visitor", "Body temperature", "Pulse (beats / minute, regular / irregular)", "Blood pressure (maximum / minimum)", "Breathing" Is displayed differently from the reference, and the user is made to recognize that the cell can be input.”)

Note: the “Physical Information Reference / Input” is the record that is described in the visit record document of the patient.
the output control unit further configured to display the extracted
information to an authenticated provider ([pg. 36] “Caregiver Information Both the primary caregiver and the secondary caregiver call their respective names, relationships, ages, occupations, and contact information from the patient information file and display them as shown in screen 2.6 in FIG. 127.”)
the scheduled operation described in the operation-schedule document and the operation record being read and converted to an electronic form by an image reading apparatus ([pg. 9] “These problems can be arbitrarily registered in the PDA 100 as well…..After inputting each data as described above on the respective screens, by pressing a registration button at the bottom of the screen, the fixed data is converted into numerical value or character data, and the comment is converted into a PDA in a bitmap format.”)
wherein the operation-schedule document includes a fixed format ([pg. 18] “Supplementary / Additional Explanations Regarding Processing Content and Others The form samples shown in FIGS. 152 and 153 to
158 are obtained by pasting each data in an object format using predetermined spreadsheet software. Any software may be used as long as
the finish format is the same.”)
and a service record on the displayed operation-schedule document is transcribed automatically ([pg. 9] “After inputting each data as described above on the respective screens, by pressing a registration button at the bottom of the screen, the fixed data is converted into numerical value or character data, and the comment is converted into a PDA in a bitmap format.”)


Suzuki does not explicitly disclose however Kamekawa teaches a QR code being embedded in each row of the operation-schedule document, the association unit analyzing each QR code from transferred data of the operation-schedule document and extracting information including a file ID, an office ID, a column ID and a row ID of the operation-schedule document ([0068] “In the present embodiment, it is assumed that the QR code information 604 includes at least identification information, manuscript type information, and transfer destination path and file name information. The identification information is information for identifying that a given QR code is a QR code used in the additional application 420.” [0081] “In step S804, the two-dimensional barcode recognition unit 426 detects a QR code from image data of each page saved in the image processing unit 412, analyzes a detected QR code, and extracts the QR code information 604 described in the QR code.”)

The Examiner notes that the type of IDs is nonfunctional descriptive material that does not limit the scope of the invention. However, for the purposes of examination, Kamekawa’s information types identified are related to the ID types in an operation-schedule document and therefore fall under the broadest reasonable interpretation of the claimed IDs (MPEP 2111.05).)


It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention expand Suzuki’s techniques for providing an information processing apparatus with Kamekawa’s techniques for providing a control method for an information processing apparatus. The motivation for the combination of Suzuki and Kamekawa is to provide information more quickly about the status or data in a document (See Kamekawa, Abstract).


Suzuki in view Kamekawa does not explicitly disclose however Johnson teaches the operation-plan document being an electronic document describing one or more scheduled operations that are to be performed during a predetermined period ([0096] “An initial schedule 801, 703 is obtained to provide a scheduled time, place, activity, based upon the care plan protocols required and the related assets (e.g., FIG. 10) of the process. Second, a clinical protocol 802 of the procedure is identified.”)
 the operation-schedule document describing one or more scheduled operations that are extracted from the operation-plan document and that are to be performed during a period shorter than the predetermined period ([0131] “For illustrative purposes, Task1 1202 is, on average, 1 hour in length and completes with 95% probability in 90 minutes. The current art utilizes a single number for duration, typically, the mean or mode. Therefore, nearly half of the time an early finish is realized.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention expand Suzuki’s techniques for providing an information processing apparatus and Kamekawa’s techniques for providing a control method for an information processing apparatus with Johnson’s techniques to manage and prepared scheduled procedures. The motivation for the combination of Suzuki, Kamekawa, and Johnson is to provide an integrated workflow to reduce the risk of delay (See Johnson, Abstract).
Regarding claim 15, Suzuki discloses an associating a scheduled operation described in an operation-plan document with a scheduled operation described in an operation-schedule document ([0513] “Care service information: The menu is further divided into a schedule, information on each institution, and a legend. Each is called from the patient information file, The screen is displayed as shown in screens 2.81 to 2.83 in FIGS 0514] “Schedule: A list of schedules for each day is displayed in order from Monday to Sunday.” [0518] “When using the person in charge ID, the patient information index file is opened when the screen is displayed, and the patient name (only the first six digits) in this file and the next scheduled visit (MM / DDH)….. Alternatively, clicking on the next visit schedule activates the designated patient name and the next visit schedule, and further clicking opens the selected patient data. The screen transits to a visit record / actual selection screen.”)
and one or more handwritten operation records each of which corresponds to an operation record relating to one of the one or more scheduled operations described in the operation-schedule document ([0073]-[0074] “Nursing records are basically entered by free description, but take a form that can be described by theme (by problem). In FIG. 7, a list of problems is displayed on the left side of the screen. These problems can be arbitrarily registered in the PDA 100 as well. If you click in the blank,
A character input board opens, and you can register with characters using handwritten character recognition or a soft keyboard.”)
in response to an instruction specifying a scheduled operation described in the operation-plan document, performing control to output a scheduled operation that in the operation-schedule document and that relates to the scheduled operation described in the operation-plan document ([pg. 17] “With regard to the care service weekly schedule, the care service schedule is output in the order of (month) → (day).” [0212] “Output instruction for each main clerk In the output instruction screen, specify (input) the target year and month of the patient information list and the main clerk ID number, and in the order of the assigned patient ID number, the latest patient information for the desired main clerk.”)
and an operation record that is described in the operation-schedule document and that relates to the scheduled operation described in the operation-schedule document ([0519] “Visit result selection By the result selection key or the transition from the above screen, A screen 3.2 of 33 is displayed. Here, it is stored in the visit record index file of the selected patient, The "patient name" of the selected patient, all "visit results" “Visit / TEL category” and “Visitor name” are called and displayed.” [0535] “Physical Information Reference / Input Regarding the following items, the previous item is displayed on the left and the current input column is displayed on the right (screen 3.4 in FIG. 135). Items: "Visit date", "Visitor", "Body temperature", "Pulse (beats / minute, regular / irregular)", "Blood pressure (maximum / minimum)", "Breathing" Is displayed differently from the reference, and the user is made to recognize that the cell can be input.”)

Note: the “Physical Information Reference / Input” is the record that is described in the visit record document of the patient.
displaying the extracted information to an authenticated
provider, and ([pg. 36] “Caregiver Information Both the primary caregiver and the secondary caregiver call their respective names, relationships, ages, occupations, and contact information from the patient information file and display them as shown in screen 2.6 in FIG. 127.”)
the scheduled operation described in the operation-schedule document and the operation record being read and converted to an electronic form by an image reading apparatus ([pg. 9] “These problems can be arbitrarily registered in the PDA 100 as well…..After inputting each data as described above on the respective screens, by pressing a registration button at the bottom of the screen, the fixed data is converted into numerical value or character data, and the comment is converted into a PDA in a bitmap format.”)
wherein the operation-schedule document includes a fixed format ([pg. 18] “Supplementary / Additional Explanations Regarding Processing Content and Others The form samples shown in FIGS. 152 and 153 to
158 are obtained by pasting each data in an object format using predetermined spreadsheet software. Any software may be used as long as
the finish format is the same.”)
and a service record on the displayed operation-schedule document is transcribed automatically ([pg. 9] “After inputting each data as described above on the respective screens, by pressing a registration button at the bottom of the screen, the fixed data is converted into numerical value or character data, and the comment is converted into a PDA in a bitmap format.”)


Suzuki does not explicitly disclose however Kamekawa teaches a QR code being embedded in each row of the operation-schedule document, the association unit analyzing each QR code from transferred data of the operation-schedule document and extracting information including a file ID, an office ID, a column ID and a row ID of the operation-schedule document ([0068] “In the present embodiment, it is assumed that the QR code information 604 includes at least identification information, manuscript type information, and transfer destination path and file name information. The identification information is information for identifying that a given QR code is a QR code used in the additional application 420.” [0081] “In step S804, the two-dimensional barcode recognition unit 426 detects a QR code from image data of each page saved in the image processing unit 412, analyzes a detected QR code, and extracts the QR code information 604 described in the QR code.”)

The Examiner notes that the type of IDs is nonfunctional descriptive material that does not limit the scope of the invention. However, for the purposes of examination, Kamekawa’s information types identified are related to the ID types in an operation-schedule document and therefore fall under the broadest reasonable interpretation of the claimed IDs (MPEP 2111.05).)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention expand Suzuki’s techniques for providing an information processing apparatus with Kamekawa’s techniques for providing a control method for an information processing apparatus. The motivation for the combination of Suzuki and Kamekawa is to provide information more quickly about the status or data in a document (See Kamekawa, Abstract).

Suzuki in view Kamekawa does not explicitly disclose however Johnson teaches the operation-plan document being an electronic document describing one or more scheduled operations that are to be performed during a predetermined period ([0096] “An initial schedule 801, 703 is obtained to provide a scheduled time, place, activity, based upon the care plan protocols required and the related assets (e.g., FIG. 10) of the process. Second, a clinical protocol 802 of the procedure is identified.”)
the operation-schedule document describing one or more scheduled operations that are extracted from the operation-plan document and that are to be performed during a period shorter than the predetermined period ([0131] “For illustrative purposes, Task1 1202 is, on average, 1 hour in length and completes with 95% probability in 90 minutes. The current art utilizes a single number for duration, typically, the mean or mode. Therefore, nearly half of the time an early finish is realized.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention expand Suzuki’s techniques for providing an information processing apparatus and Kamekawa’s techniques for providing a control method for an information processing apparatus with Johnson’s techniques to manage and prepared scheduled procedures. The motivation for the combination of Suzuki, Kamekawa, and Johnson is to provide an integrated workflow to reduce the risk of delay (See Johnson, Abstract).
Regarding claim 16, Suzuki discloses wherein the output control unit is further configured to display a target region of the operation-schedule document with an enclosed boundary ([pg. 39] “(As shown in the screen 3.8 of FIG. 142, the previous daily summary is displayed in the upper row, and the current input cell is displayed in the lower row. Clicking on an input cell opens the input board where you can enter characters within 20 characters. When editing is completed in the input board, when the input key of the input board is pressed, the character is taken into the input cell.”)

Response to Arguments
Applicant’s arguments filed on 17 June 2022 have been considered but are not fully persuasive.
Regarding the 101 rejection, the applicant argues on pages 9 to 10 that the claims, at least further considering the additional feature that the operation-schedule document includes a fixed format, and a service record on the displayed operation-schedule document is transcribed automatically, are not directed to any abstract idea. Applicant contends that the claims do not even recite an abstract idea because the claims are not reciting file keeping operations-- they are instead specifically extracting and displaying particular information for a particular operation using QR codes and other complex software in order to ultimately display extracted information. Applicant further submits that the claims are at least directed to a practical application insofar as a technological improvement that is beyond any abstract idea is generated by the features of the instant claims. With respect to Step 2B, the applicant states that the claims provide for additional elements, notably the utilization of two processors and automatic transcription of a service record, to transform the claims into significantly more than any abstract idea. The automatic transcription and ultimate display of the operation schedule document and operation record are not insignificant extra-solution activity, and instead are vital for reducing the inefficiencies and errors in the operation management, and to allow, for example, for caretaking and other related medical necessities to occur efficiently and correctly. Specifically, the features are tied to a special purpose computer where special programming is necessary to allow for automatic transcription of the service record. Applicant requests withdrawal of the 101 rejection.


Examiner respectfully disagrees with the applicant’s argument. The MPEP provides that improvements to the functioning of a computer or to any other technology or technical field can signal eligibility, see MPEP 2106.05(a), and provides examples of improvements to computer functionality, MPEP 2106.05(a)(I), and improvements to any other technology of technical field, MPEP 2106.05(a)(I). “In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool”. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). In Enfish, the court evaluated the patent eligibility of claims related to a self-referential database. Id. The court concluded the claims were not directed to an abstract idea, but rather an improvement to computer functionality. Id. It was the specification' s discussion of the prior art and how the invention improved the way the computer stores and retrieves data in memory in combination with the specific data structure recited in the claims that demonstrated eligibility. 822 F.3d at 1339, 118 USPQ2d at 1691. The claim was not simply the addition of general purpose computers added post-hoc to an abstract idea, but a specific implementation of a solution to a problem in the software arts. 822 F.3d at 1339, 118 USPQ2d at 1691. Unlike Enfish, the instant claimed invention appears to improve upon a judicial exception rather than a problem in the software arts. Rather than improving a computer's algorithm to boost the accuracy of operation planning, the claimed invention purports to use generic computer components as a tool to automate operation planning. The claimed invention appears similar to the example of improvements that are insufficient to show an improvement in computer-functionality such as arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019). See MPEP 2106.05(a)(I)(viii). The problem of the present application, identified in [0004] in the specification, is the inconvenience of transcribing an operation record handwritten in an operation-schedule document to an operation-plan document that is an electronic document. The applicant’s specification does not show or describe a deficiency in existing technology. As set forth by the courts, additional elements are considered more than “apply it” or are not “mere instructions” when the claim recites a technological solution to a technological problem (MPEP 2106.05(f)). The claim(s) do not meet the condition set forth by the courts and are therefore not integrated into a practical application. Additionally, automatic transcription and utilization of a QR code to help streamline the process, as argued by the applicant, does not integrate the abstract idea into a practical application. Specifically, improving efficiency and reducing time and effort is not sufficient to show an improvement in computer functionality as set forth by the courts in FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer. There is no indication in the specification that the operations recited invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (fed Cir. 2014) (“[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”). The examiner also points out that there is no indication in the specification that the claimed invention affects a transformation or reduction of a particular article to a different state or thing. The present claims, from the examiner’s perspective, seems to be directed to eliminating inconveniences in a healthcare setting. This is unlike, for example, Example 41 which transforms the plaintext word signal to one or message block word signals and also utilizes a cipher, where the security of the cipher relies on the difficulty of factoring large integers by computers.  Lastly, the elements or functions of the present application are not beyond those recognized in the art or the courts as being well-understood, routine, and conventional activity. Use of a computer or other machinery in its ordinary capacity for economic or other or simply adding a general-purpose computer or computer components after the fact to an abstract idea does not provide significantly more. Therefore, the 101 rejection is maintained.
Regarding the 103 rejection, applicant’s arguments have been considered, but are moot since they do not apply to the newly cited reference. 


Prior Art Cited but Not Relied Upon
 Tang, C., & Carpendale, S. (2007, April). An observational study on information flow during nurses' shift change. In Proceedings of the SIGCHI conference on Human factors in computing systems (pp. 219-228).
This reference is relevant because is discloses assigning tasks to nurses for patient care.

Conclusion

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349. The examiner can normally be reached Monday-Friday 8:00 AM to 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571)-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.F./Examiner, Art Unit 3626                                                                                                                                                                                                        /JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626